 1   HEATHER E. WILLIAMS, CA #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721-2226
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   Jonah Yellowman
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                      Case No. 5:19-mj-00037-JLT
12                     Plaintiff,
                                                     WAIVER OF DEFENDANT’S PERSONAL
13    vs.                                            PRESENCE; ORDER THEREON
14    JONAH YELLOWMAN,
15                     Defendant.
16
17          Pursuant to Fed. R. Crim P. 43(b)(3), Defendant, Jonah Yellowman, having been advised
18   of his right to be present at all stages of the proceedings, hereby requests that this Court proceed
19   in his absence on every occasion that the Court may permit, pursuant to this waiver. Defendant
20   agrees that his interests shall be represented at all times by the presence of his attorney, the
21   Office of the Federal Defender for the Eastern District of California, the same as if Defendant
22   were personally present, and requests that this court allow his attorney-in-fact to represent his
23   interests at all times. Defendant further agrees that notice to Defendant's attorney that
24   Defendant's presence is required will be deemed notice to the Defendant of the requirement of
25   his appearance at said time and place.
26   \\
27   \\
28   \\
 1   Dated: September 11, 2019                   /s/ Original Signature on File
                                                 JONAH YELLOWMAN
 2                                               Defendant
 3
 4
 5   Dated: September 11, 2019                   /s/ Matthew Lemke
                                                 MATTHEW LEMKE
 6                                               Assistant Federal Defender
                                                 Attorney for Jonah Yellowman
 7
 8
 9
10                                             ORDER
11          GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that Defendant’s
12   appearance may be waived at any and all non-substantive pretrial proceedings until further order.
13
14   IT IS SO ORDERED.
15
16
        Dated:     September 11, 2019                        /s/
                                                      UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27

28

      Yellowman, J:                                 -2-
      Rule 43 Waiver
